PER CURIAM.
A review of the record shows that the evidence adduced at the hearing was sufficient to support the trial court’s finding of indirect criminal contempt. However, as the State properly concedes, because there is nothing in the record suggesting any relationship between the appellant’s behavior which gave rise to the charge of indirect criminal contempt and the use of alcohol or *1039drugs, the trial court abused its discretion by imposing the following conditions of probation: abstinence from the use of alcohol, submission to weekly urinalysis, and evaluation for substance abuse. See Biller v. State, 618 So.2d 734 (Fla.1993).
Therefore, we affirm the conviction of indirect criminal contempt, but strike the above referenced conditions.